 

Case 1:18-mc-00653-JEJ Document 40 Filed 01/25/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA NATIONAL MUTUAL :
CASUALTY INSURANCE COMPANY,

Petitioner,
Vv. + No. 1:18-mc-00653-JEJ
EVEREST REINSURANCE COMPANY, : FiLet
‘f/k/a Prudential Reinsurance Company, : | HARRISBURG, PA

Respondent. ; JAN 23 OS

PER

 

DEPUTY CLERK

PENN NATIONAL’S MOTION TO SEAL CONFIDENTIAL DOCUMENTS
ACCOMPANYING EVEREST’S BRIEF IN OPPOSITION (DOC. 21)

Tn accordance with Local Civil Rule 5.8 and Local Criminal Rule 49,
Pennsylvania National Mutual Casualty Insurance Company (“Penn National”)
files this Motion to seal Exhibits A & E—H (Doc. 22-1 at 4-8, 18-19, 21-31, 33,
35-36), filed by Petitioner, Everest Reinsurance Company (“Everest”). With this
Motion, Penn National also files its Statement of Tustification and a proposed

order.

32477594,1 01/25/2019

 

 
 

Case 1:18-mc-00653-JEJ Document 40 Filed 01/25/19 Page 2 of 4

Dated: January 25, 2019

32477594.1 01/25/2019

Respectfully submitted,

/s/ Matthew M. Haar

Matthew M. Haar, Esq. (85688)

K. Wesley Mishoe, Esq. (321983)

Saul Ewing Arnstein & Lehr LLP

2 North 2nd Street, 7th Floor
Harrisburg, Pennsylvania 17101
matt.haar@saul.com — (717) 257-7508
wes.mishoe@saul.com — (717) 257-7555

 

Paul M. Hummer, Esq. (46413)

Saul Ewing Arnstein & Lehr LLP

1500 Market Street, 38th Floor
Philadelphia, PA 19102
paul.hummer@saul.com — 215-972-7788

Attorneys for Petitioner
Pennsylvania National Mutual
Casualty Insurance Company

 
 

 

Case 1:18-mc-00653-JEJ Document 40 Filed 01/25/19 Page 3 of 4

CERTIFICATE OF NONCONCURRENCE
In accordance with Local Civil Rule 7.1, the undersigned certifies that he

has sought concurrence from counsel for Everest, and concurrence has been

denied.

Dated: January 25, 2019 /s/ Matthew M. Haar
Matthew M. Haar

32477594,1 01/25/2019
I hereby certify that on January 25, 2019, I served a true and correct copy of

 

Case 1:18-mc-00653-JEJ Document 40 Filed 01/25/19 Page 4 of 4

CERTIFICATE OF SERVICE

the foregoing Motion upon the following via e-mail:

Marc E. Wolin, Esq.

Joseph J. Schiavone, Esq.

Jeffrey S. Leonard, Esq.

Saiber LLC

18 Columbia Turnpike, Suite 200
Florham Park, NJ 07932

Dated: January 25, 2019 /s/ Matthew M. Haar

324775941 01/25/2019

Matthew M. Haar

 
